        Case 3:19-cv-01586-MO          Document 77       Filed 05/18/20     Page 1 of 12




                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON




 KAWHI LEONARD,

                Plaintiff/Counter-Defendant,                         Case No. 3:19-cv-01586-MO

                    v.
                                                                         OPINION AND ORDER
 NIKE INC.,

                Defendant/Counter-Claimant.



MOSMAN, J.,

        On April 22, 2020, I heard oral argument on Defendant Nike’s Motion for Judgment on

the Pleadings [ECF 54]. Min. [ECF 75]. At the hearing, I granted Nike’s motion with respect to

its ownership of the “Claw Design” logo and, as a result, I dismissed Plaintiff Kawhi Leonard’s

claims with prejudice. Id. I took under advisement Nike’s motion with respect to Nike’s

remaining counterclaims. Id. The following opinion briefly supplements my analysis on the

ownership question and resolves the issues I took under advisement.

                                      LEGAL STANDARD

        Under Federal Rule of Procedure 12(c), “[j]udgment on the pleadings is proper when the

moving party clearly establishes on the face of the pleadings that no material issue of fact

remains to be resolved and that it is entitled to judgment as a matter of law.” Hal Roach Studios,


1   –   OPINION AND ORDER
         Case 3:19-cv-01586-MO          Document 77       Filed 05/18/20    Page 2 of 12




Inc. v. Richard Feiner & Co., 896 F.2d 1542, 1550 (9th Cir. 1989) (citation omitted). In

resolving the motion, the allegations of the non-moving party are credited as true, while the

allegations of the moving party which have been denied are deemed false. Id. The court,

however, is “not required to accept as true conclusory allegations which are contradicted by

documents referred to in the complaint.” See Steckman v. Hart Brewing, Inc., 143 F.3d 1293,

1295-96 (9th Cir. 1998) (citation omitted).

                                          DISCUSSION

    I.      Supplemental Discussion of Nike’s Ownership of the “Claw Design.”

         As I stated at oral argument, ownership over the Claw Design turns on the “Men’s Pro

Basketball Contract” (“Nike Contract”) entered into by Mr. Leonard and Nike.1 Tr. [ECR 76] at

6-7. The relevant provision is Paragraph 8(a) of the Standard Terms, which states:

         8. OWNERSHIP OF NIKE MARKS, DESIGNS & CREATIVES.

         (a) [Leonard] acknowledges that NIKE exclusively owns all rights, title and
             interest in and to the NIKE Marks and that NIKE shall exclusively own all
             rights, title and interest in and to any logos, trademarks, service marks,
             characters, personas, copyrights, shoe or other product designs, patents, trade
             secrets or other forms of intellectual property created by NIKE . . . or
             [Leonard] in connection with this Contract;

Nike Contract [16-1] at 7 (emphasis added).2

         I held that the Nike Contract established Nike’s ownership of the Claw Design because

the Claw Design is (1) a new piece of intellectual property (2) created “in connection with” the

Nike Contract. Tr. [76] at 39-40. The following supplements my analysis on these two points.




1
         A copy of the Nike Contract is attached as Exhibit A to Nike’s Answer [ECF 16-1].
2
         I cite to the ECF page number for this source.



2   –    OPINION AND ORDER
        Case 3:19-cv-01586-MO          Document 77      Filed 05/18/20       Page 3 of 12




           A. Whether the “Claw Design” constitutes new intellectual property.

        The “Claw Design” is Nike’s terminology for the following image:




Nike Answer [ECF 16] at 2.

        Both Nike and Mr. Leonard have registered copyrights for the Claw Design. Id. ¶ 3; Nike

Countercl.3 [16] ¶¶ 40-41; Leonard Answer to Countercl. [ECF 26] ¶¶ 40-41. The dispute over

who is the proper owner of the Claw Design is the core issue in this case.

        The other image relevant to this case is what Nike terms the “Leonard Sketch”:




Nike Answer [16] at 2.


3
      Nike’s counterclaims begin on Page 11 of its Answer & Counterclaim [ECF 16], and the
numeration of paragraphs restarts at 1.


3   –   OPINION AND ORDER
         Case 3:19-cv-01586-MO         Document 77       Filed 05/18/20      Page 4 of 12




        While Nike asserts that this case is a tale of two images, Mr. Leonard refers throughout

the pleadings and his briefings to a singular “Leonard Logo.” See, e.g., Resp. [ECF 57] at 5. As

discussed extensively at oral argument, this is because Mr. Leonard’s theory is that no new

intellectual property was created during the term of the Nike Contract; rather, the “Claw Design”

is a mere modification of a preexisting logo that Mr. Leonard designed and created independent

of Nike and the Nike Contract. See id. I rejected that theory at oral argument and do not retread

my analysis here. See Tr. [76] at 39-40. I supplement my remarks only to demonstrate that Mr.

Leonard’s own pleadings—which I must accept as true for the purposes of this motion—reveal

that, as a factual matter, the above two images are the relevant images in play.4

        Mr. Leonard’s pleadings, accepted as true and read in the light most favorable to him,

demonstrate the following: (1) at some point before entering the Nike Contract, Mr. Leonard had

the idea to create a logo which incorporated his initials and the number “2” into a drawing of his

hand; (2) Mr. Leonard, also before entering the Nike Contract, created the “Leonard Sketch” as a

draft of that idea; (3) during the period of the Nike Contract,5 Mr. Leonard sent the Leonard

Sketch to Nike’s design team; and (4) after an iterative design process involving Mr. Leonard

and the Nike design team, the “Claw Design” logo was created in the summer of 2014. Below, I

walk through how each of the preceding points can be readily discerned from the pleadings.

        First, there is no dispute that Mr. Leonard conceived of the idea for a logo involving his

initials and his hand prior to entering the Nike Contract. Compl. [ECF 1] ¶ 17.




4
       The factual existence of the two separate images, as discerned from the pleadings, is a
separate matter from the legal question of whether those two images should be treated as the
same piece of intellectual property.
5
        The Nike Contract ran from October 2011 to September 2018. Compl. [1] ¶¶ 20-21.


4   –   OPINION AND ORDER
         Case 3:19-cv-01586-MO         Document 77       Filed 05/18/20      Page 5 of 12




         Second and third, Mr. Leonard describes that “[i]n late December 2011 or January 2012,

Leonard refined a logo he had been creating for several years that encompassed his large and

powerful hands, his initials and his jersey number” and that, at some point prior to Spring 2014,

he sent this logo design to Nike. Id. ¶¶ 18, 25-26. This logo design is the only physical

expression of Mr. Leonard’s idea that Mr. Leonard alleges he sent to Nike. While Mr. Leonard

refers to this logo design as the “Leonard Logo,” his answers to Nike’s counterclaims reveal that,

at this point, the factual image we are talking about is the “Leonard Sketch” copied above. Nike

Countercl. [16] ¶ 26; Leonard Answer [26] ¶ 26 (admitting that during the term of the Nike

Contract, Mr. Leonard sent Nike the “Leonard Sketch”).

         Fourth, after Mr. Leonard sent Nike the Leonard Sketch, the Nike design team reviewed

the Sketch and sent Mr. Leonard proposals for a “modified” version of the Leonard Sketch in

Spring 2014. Compl. [1] ¶ 26. Mr. Leonard rejected those proposals. Id. ¶ 27. “In early Summer

2014, Nike provided additional proposals to Leonard using the [Leonard Sketch].” Id. ¶ 28.

“Leonard accepted one of the June 2014 proposals and granted Nike permission to affix that

logo, based upon the [Leonard Sketch], on Nike merchandise during the term of the Nike

Agreement.” Id. ¶ 29 (emphasis added). “[T]hat logo” is the “Claw Design.” Nike Countercl.

[16] ¶ 28-29; Leonard Answer [26] ¶ 29 (admitting that the “Claw Design” was affixed to Nike

merchandise that was worn and endorsed by Mr. Leonard). And for the reasons stated at oral

argument, the Claw Design constitutes a new, distinct piece of intellectual property. Tr. [76] at

6-9, 39-40.

//

//

//




5    –   OPINION AND ORDER
         Case 3:19-cv-01586-MO           Document 77    Filed 05/18/20     Page 6 of 12




            B. Whether the Claw Design was created “in connection with” the Nike
               Contract.

        If the Claw Design was created “in connection with” the Nike Contract, Nike owns it.6

As I stated at oral argument, Mr. Leonard’s argument that the contractual language “in

connection with” is ambiguous is unconvincing. Tr. [76] at 16; see also Hoffman Constr. Co. of

Alaska v. Fred S. James. & Co. of Or., 836 P.2d 703, 706 (Or. 1992). Thus, whether the Claw

Design was created “in connection with” the Nike Contract is a straightforward matter of

contract application.

        The general purpose of the Nike Contract is to pay Mr. Leonard for “the use of

[Leonard]’s personal services and expertise in the sport of professional basketball and

[Leonard]’s endorsement of the NIKE brand and use of NIKE products.” Nike Contract [16-1] at

2. According to Mr. Leonard’s complaint, “[a]t some point during the term of the [Nike

Contract], Nike began discussions with Leonard about creating a unique logo to affix to

merchandise to be sold under the [Nike Contract].” Compl. [1] ¶ 23. As discussed above, the

Claw Design is the “unique logo” that was created and affixed to Nike merchandise, which in

turn was worn and endorsed by Mr. Leonard while he was under contract with Nike. See Nike

Countercl. [16] ¶¶ 28-29; Leonard Answer [26] ¶ 29. In short, Nike collaborated with Mr.

Leonard to create the Claw Design which it affixed to new Nike merchandise, which Leonard

wore and endorsed, and which Nike sold. Not only was this activity done “in connection with”

the Nike Contract, it represents the whole point of the Nike Contract.

        Therefore, for the reasons stated at oral argument and herein, Nike owns the Claw Design

and the right to register a copyright for it.



6
      As Paragraph 8(a) of the Nike Contract makes clear, this is true whether Nike or Mr.
Leonard created the Claw Design, or whether they worked together in doing so.


6   –   OPINION AND ORDER
           Case 3:19-cv-01586-MO          Document 77       Filed 05/18/20     Page 7 of 12




    II.      Nike’s Remaining Counterclaims

          In its motion, Nike moves for judgment on the pleadings on all six of its counterclaims.

The six counterclaims are:

          1. Declaratory Judgment of Copyright Ownership

          2. Copyright Infringement against Leonard

          3. Copyright Right Cancellation for Fraud on the Copyright Office

          4. Breach of Contract, Paragraph 8

          5. Breach of Contract, Paragraph 13(b)

          6. Breach of Contract, Paragraph 21

Nike Countercl. [16] at 22-27.

          As already discussed, at the hearing I granted Nike’s motion with respect to its first

counterclaim and took under advisement its remaining counterclaims. I now resolve the

remainder of Nike’s motion and I GRANT in part and DENY in part as follows.

             2. Copyright Infringement against Leonard—DENIED.

          With its ownership of the Claw Design copyright established, Nike moves for judgment

on the pleadings on its counterclaim for copyright infringement against Mr. Leonard. Nike

alleges that Mr. Leonard infringed its copyright by (1) using the Claw Design logo in the past (on

non-Nike merchandise, for charity events, etc.) and (2) by stating his intention to use it for his

own commercial and non-commercial purposes in the future. See Mot. [54] at 21-22 (citing

Compl. [1] ¶¶ 4, 34, 44).

          As to Mr. Leonard’s purported unauthorized past use of the Claw Design, Nike cites to

the complaint where Mr. Leonard states that: “Leonard, without dispute or challenge from Nike,

continued to use the [Claw Design] on non-Nike goods, including apparel and merchandise used




7   –     OPINION AND ORDER
         Case 3:19-cv-01586-MO         Document 77       Filed 05/18/20     Page 8 of 12




for basketball camps, appearances and charity events, even while Nike was affixing [the Claw

Design] to Nike merchandise,” Compl. [1] ¶ 34. Mot. [54] at 22.

        I DENY Nike’s motion as it pertains to Mr. Leonard’s past use of the Claw Design

because I think the pleadings establish a dispute of fact about whether this past use was permitted

or tacitly encouraged by Nike, which would implicate Mr. Leonard’s asserted affirmative

defenses of waiver or estoppel.7 See Leonard Answer [26] at 16 (Fourth Affirmative Defense);

Resp. [57] at 6.

        I also DENY Nike’s motion insofar as it seeks injunctive relief for future violations of

Nike’s copyright. While Mr. Leonard states in his complaint that he intends to use the Claw

Design for his own purposes in the future, that intent was undoubtedly premised on his belief

that he was the rightful owner of the Claw Design. In light of this court’s holding that Mr.

Leonard does not own the Claw Design, I find the likelihood of future harm to be significantly

reduced such that injunctive relief would be inappropriate at this time.

           3. Copyright Cancellation for Fraud on the Copyright Office—DENIED.

        Nike moves the court to find that “by Leonard’s own admissions, the Leonard Copyright

Registration was fraudulently obtained and is therefore invalid.” Mot. [54] at 24. Nike argues

that “there is no question that Leonard knew that he was not, in fact, the author of the Claw

Design, but knowingly lied to the Copyright Office in order to obtain a registration anyway.” Id.

        I disagree. I think that Mr. Leonard’s pleadings, viewed in the light most favorable to

him, do not establish that he “knowingly lied” to the copyright office in registering his copyright

for the Claw Design. In his eyes, Mr. Leonard is the author of the Claw Design: it was his idea



7
      To be clear, there are no allegations in the pleadings that plausibly suggest that Nike
abandoned its copyright of the Claw Design and I reject such an argument. See Resp. [57] at 26-
27.


8   –   OPINION AND ORDER
         Case 3:19-cv-01586-MO           Document 77        Filed 05/18/20      Page 9 of 12




and he provided a preliminary design to the Nike design team who “modified” the design at his

direction to produce the resulting Claw Design. Moreover, Mr. Leonard states in his Response

that: “Discovery will show that, in applying for his copyright application for the Leonard Logo,

Mr. Leonard disclosed to the Copyright Office that Nike was also claiming copyrights in the

Logo.” Resp. [57] at 27 n.18. This is a fact which, if true, would significantly undermine Nike’s

fraud claim.

        Therefore, I DENY Nike’s motion for judgment on the pleadings on its third

counterclaim.

            4. Breach of Contract, Paragraph 8—DENIED.

        To prevail on a breach of contract claim, Nike must establish: (1) the existence of a

contract, (2) its relevant terms, (3) Nike’s full performance and lack of breach, and (4) Leonard’s

breach and resulting damages. Slover v. Or. State Bd. Of Clinical Soc. Workers, 927 P.2d 1098,

1101 (Or. Ct. App. 1996).

        As described above, Paragraph 8(a) of the Nike Contract gives Nike ownership over the

Claw Design. Paragraph 8(b) requires that Leonard: “shall completely cooperate with NIKE in

its efforts to obtain and maintain protection for [the created IP’s] right, title and interest,

including by promptly executing any documents as may be required by NIKE in connection

therewith.” Nike Contract [16-1] at 7.

        Nike argues that Leonard breached Paragraph 8(b) by registering a copyright and other

trade protections for the Claw Design. Mot. [54] at 25-27.

        I DENY Nike’s motion as to this counterclaim for reasons similar to why I denied its

motion with respect to its second counterclaim.




9   –   OPINION AND ORDER
         Case 3:19-cv-01586-MO          Document 77      Filed 05/18/20     Page 10 of 12




         Mr. Leonard alleges in his complaint that Nike, in essence, repeatedly assured Mr.

Leonard that he was the owner of the “Leonard Logo.” See Compl. [1] ¶¶ 31, 33. As I stated at

oral argument, while those allegations and associated evidence would be inadmissible under

Oregon’s parol evidence rule for the purpose of interpreting the Nike Contract, they would be

potentially admissible as evidence supporting Mr. Leonard’s affirmative defenses such as

estoppel. Thus, the potential viability of an affirmative defense to this counterclaim turns on a

dispute of fact that cannot be resolved at this stage.

               5. Breach of Contract, Paragraph 13(b)—DENIED.

         Paragraph 13(b) of the Nike Contract states that: “[Leonard] shall [not] permit, or

authorize (except as permitted under the foregoing clause (a)), any third-party licensee of theirs

to use any NIKE Marks or condone any licensee’s unauthorized use thereof.” Nike Contract

[16-1] at 9.

         Nike argues that (1) the Claw Design is a “Nike Mark” and thus (2) Leonard violated

Paragraph 13(b) by (i) using the Claw Design on non-Nike goods in the past, and (ii) by stating

an intent to use the Claw Design on non-Nike goods in the future. Mot. [54] at 27-28.

         Assuming arguendo that the Claw Design is a “Nike Mark,” I DENY Nike’s motion on

this counterclaim for the same reasons I denied the motion with respect to Nike’s second

counterclaim.

               6. Breach of Contract, Paragraph 21—GRANTED.

         Finally, Nike moves for judgment on the pleadings on its sixth counterclaim, alleging

breach of the Nike Contract’s forum selection clause, which requires that any dispute arising

under the contract be litigated in an Oregon court. Mot. [54] at 2; see also Nike Contract [16-1]

at 11.




10 –     OPINION AND ORDER
        Case 3:19-cv-01586-MO          Document 77       Filed 05/18/20     Page 11 of 12




       Mr. Leonard filed this action in the Southern District of California, where it was handled

by Judge Bashant. [ECF 1]. In granting Nike’s motion to transfer the case to this court, Judge

Bashant held that:

               [T]he dispute is clearly over the use and ownership of the finalized
       copyrighted logo….[T]he Court finds that this suit ‘arises under’ the Nike
       [Contract], as the whole point of the Complaint is to seek a declaration as to who
       owns the copyrighted logo, which was ultimately created and copyrighted during
       the term of the Nike [Contract]. Leonard is disputing that Nike had the right to
       copyright the logo, and Nike believes it had the right per the Nike [Contract]. This
       dispute cannot be resolved without reference to the Nike [Contract] and its
       intellectual property provision.

Order [ECF 30-1] at 6.

       I agree with Judge Bashant that the underlying dispute here obviously involves and

“arises under” the Nike Contract. Thus, I hold that Mr. Leonard breached Paragraph 21 of the

Standard Terms of the Nike Contract by failing to file this suit in an Oregon court. As it is

undisputed that Nike performed its obligations under the Nike Contract, and the contract’s

existence and underlying terms are also not in dispute, I hold that Nike has carried its burden to

prevail on its counterclaim for breach of Paragraph 21 as a matter of law and I GRANT its

motion to that effect. It may pursue relief accordingly. See Digimarc Corp. v. Verance Corp.,

No. 10-cv-1489-JE, 2011 WL 7077315, at *12 (D. Or. Sept. 19, 2011) (recognizing that breach

of a forum selection clause is an actionable claim).

//

//

//

//

//

//



11 –   OPINION AND ORDER
       Case 3:19-cv-01586-MO        Document 77       Filed 05/18/20    Page 12 of 12




                                       CONCLUSION

       For the reasons stated at oral argument and herein, I GRANT in part and DENY in part

Nike’s Motion for Judgment on the Pleadings [54]. I GRANT judgment on the pleadings in favor

of Nike on its first and sixth counterclaims. I DENY judgment on the pleadings on Nike’s second

through fifth counterclaims. I DISMISS Mr. Leonard’s claims with prejudice.

       IT IS SO ORDERED.

                  18th day of May, 2020.
       DATED this ____



                                                   __________________________________
                                                   MICHAEL W. MOSMAN
                                                   United States District Judge




12 –   OPINION AND ORDER
